Title: To George Washington from Thomas McKean, 18 October 1781
From: McKean, Thomas
To: Washington, George


                  
                     (Private)
                     Sir,
                     Philadelphia October 18th 1781.
                  
                  Your Excellency’s letter of the 6th instant came to hand on the 16th and was read in Congress.  I have very little intelligence besides what is contained in General Heath’s letter of the 9th, a copy of which you have inclosed herewith, and the letter from Colo. Silvanus Seely, which is now forwarded, together with one for Colo. Ogden.
                  The British Fleet had not sailed on Monday, and it is believed they will not be fully ready until Sunday next.
                  As Chief Justice of this State I shall be under a necessity of attending the Supreme Court next week; besides my health requires a ride into the country, and my mind some relaxation.  I shall therefore resign the chair of Congress.  If you should after the receipt of this honor me with any private communications, I must request you would not direct to the President of Congress.  I am, Sir, with the most perfect esteem, Your Excellency’s Most obedient & most humble Servant
                  
                     Thos M:Kean
                  
                Enclosure
                                    
                     
                        (Copy)
                        
                        Sir,
                        Headquarters, continental Village Oct. 9-10 1781
                     
                     Major Tallmadge has requested me to inform him if any allowance is to be made to the detachment who took the brass field piece (which is a grasshopper) at fort Slongo.  I believe it has been the custom and leads to encourage a spirit of enterprise.  I wish to know the pleasure of Congress.
                     I beg leave to present the colours of fort Slongo sent up by Major Talmadge.  Major Trescott in his report omitted to mention that the fort, block house &c. were burnt.  A number of letters were taken in the fort.  I take the liberty to enclose one from Major Genl Reidesel to Major Van Alstine.  The last paragraph I think points out the mode by which spies were to be introduced & unsuspectedly to pass through the country.
                     Through another channel of intelligence than that mentioned in my last I have just received information that the troops at Staten island are not again embarked but are in readiness—that there has been a very hot press for seamen in New York—that the troops are not to embark on board transports, but are to go on board the men of war—that they are determined to relieve Cornwallis or lose the whole together.  I have the honor to be with the highest respect your excellency’s Most Obedt servant
                     
                        W. Heath
                     
                     
                        P.S.  Oct. 10.
                        A very intelligent serjeant who deserted from the enemy the 3 instant and arrived here the last evening informs me—That the enemy are at work day and night in refitting their fleet and preparing fire ships nine of which were finished on the 3d and he imagines the whole will be completed by the 14th.  That he copied from the general orders of the 3d instant that 3000 regular troops were to do duty as marines on board the fleet.  He further says that it was reported the fleet when ready will consist of 23 sail of the line.  That the five ships are taken from the transports and two gun ships from Goodrich’s fleet are filled with combustibles below deck have guns on their decks are new painted and to appearance are some of the most beautiful ships in the fleet—that the ships which are preparing for sea are taking in three months wood and water and a hot press for Seamen in New York.
                        I am also informed that intelligence is constantly conveyed from New York to Lord Cornwallis by whale boats.  Might not these be easily intercepted at the mouth of Delaware.  I have the honor to be as before
                     
                     
                        W. Heath
                     
                  
                  
               